DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 9/27/21 have been entered. The amendments have overcome the previously presented claim objections and 112(b) rejections of the Office Action dated 6/25/21. 

	The amendments have necessitated the new grounds of rejection presented below. The claims in question are now rejected over LUFKIN (OPERATOR’S MANUAL CU-93 – provided by applicant on 2/23/21), in view of Tribble (US 8209874 B1). The examiner notes the additional double patenting rejection presented in view of applicant’s amendments, specifically, the amendments which have directed the claimed invention to an optical alignment system positioned specifically on a pump jack and wellhead, as opposed to a generic optical alignment system, which does not require the pump jack and wellhead.
	The additionally notes applicant’s arguments which suggest that “Tribble does not disclose or render obvious an emitter assembly that provides a reference line on a target”. The examiner respectfully disagrees. Even in the passage cited by applicant (Column 10, lines 17-27), it is clearly stated “The light 30 will shine […] creating a line of light […] hitting a reflective target”. If applicant has a narrower understanding of “reference 
Applicant additionally argues that the emitter assembly of Tribble is not configured to emit a first beam of light to project a first line and a second beam of light to project a second line when the emitter assembly is rotated. The examiner here too respectfully disagrees. As discussed in the rejection below, the emitter assembly at least has a repositionable mounting means (see e.g. Column 7, lines 25-42). In other words, the mounting means allows for the emitter assembly to be repositioned relative to the support member on which it is mounted such that it can project the various beams of light that the claims recite. The abstract of Tribble similarly makes this abundantly clear in stating, that the “laser light unit comprises a plurality of adjustments for directing the laser light in a variety of directions, preferably for vertical, horizontal, and pivotal adjustment”. Applicant’s arguments appear to suggest that a ‘configuration’ requires something other than this, however that specific configuration has not been specifically identified in applicant’s arguments let alone recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tribble (US 8209874 B1), in view of LUFKIN (OPERATOR’S MANUAL CU-93 – provided by applicant on 2/23/21).

Regarding claim 1, Tribble teaches an optical alignment system configured to determine lateral and longitudinal alignment between a pump jack and a wellhead (Abstract, the laser alignment system taught by Tribble is capable of being mounted to a pump jack). 
Tribble is silent on the alignment system positioned on a pump jack and wellhead, wherein the pump jack includes a pump jack base. 
LUFTKIN teaches an alignment system (4.2.26 a plumb bob is used to determine alignment) positioned on a pump jack (Front page/cover and Fig 46) and wellhead (Front page/cover and Fig 47), wherein the pump jack includes a pump jack base (“BASE” labelled on front page/cover).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tribble by applying the optical alignment system for the assembly of the pumping system as disclosed by LUFTKIN in lieu of the plumb bob alignment system because the alignment system of LUFTKIN is applying a known technique (the optical alignment system of Tribble) to a known system (the system for installing a pump of LUFTKIN) ready for improvement (the alignment methods of the prior art are “prone to error and inaccuracy” and are difficult to use in windy weather, see Column 2, lines 65-67) to yield predictable results (LUFTKIN is usable to align the various members of the pump during its on-site construction/assembly).  
Tribble as modified teaches a target assembly (Fig 8, target guide 210 with “target tab 211”; the examiner notes that the embodiment shown in additional detail in Fig 16A-16B are relied upon for the target guide and Figs 18A-18B are relied upon for the particulars of the laser target), wherein the target assembly is configured to be secured to the pump jack (Fig 8 the target guide 210 is configured to be secured to another structure such as a pump jack via U-shaped body 212), and includes a target comprising target reference markings indicative of the longitudinal and lateral axes between the pump jack base and the wellhead (Fig 18A, vertical alignment marks 902 and horizontal alignment marks 904 are capable of being used to indicate alignment between two components such as the pump jack and wellhead as modified.); and 
an emitter assembly (Fig 8, assembly at reference numeral 202 including laser 30 shown in additional detail in Fig 14), wherein the emitter assembly is directly or indirectly secured to the wellhead (Fig 14, the assembly shown in the figure is able to be at least indirectly mounted to another structure such as a wellhead via mounting bracket 526 see Column 12, 50-52, particularly in view of the modification using the optical alignment system of Tribble on the pump system of LUFTKIN).  

Regarding claim 2, Tribble further teaches wherein the emitter assembly is rotatably mounted to the wellhead (As best understood in light of the indefinite language, the wellhead is not construed as being a required part of the claim Fig 14, the assembly shown in the figure is able to be at least indirectly mounted to another structure such as a wellhead via mounting bracket 526) and configured for rotation between a first position used to evaluate the lateral alignment between the pump jack base and the wellhead and a second position used to evaluate the longitudinal alignment between the pump jack base and the wellhead (Fig 14, Column 12, 50-52 “504. Horizontal rotary joint movable half” and “508. Vertical rotary joint movable half”, the laser is rotatably moveable to evaluate any number of axial alignments between structural components).  

Regarding claim 3, Tribble further teaches wherein the emitter assembly is configured to emit a first beam of light to project a first line (Fig 14, laser beam 502 from the emitter assembly 500) on the target of the target assembly when the emitter assembly is secured to the wellhead in the first position, wherein the first line is indicative of the lateral alignment between the pump jack and the wellhead (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a first position indicative of a lateral alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”), and wherein the emitter assembly is configured to project a second beam of light from the emitter assembly to project a second line on the target assembly when the emitter assembly is rotated about the wellhead to the second position, wherein the second line is indicative of the longitudinal alignment between the pump jack and the wellhead (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a second position resulting from its rotatable mounting joints 504 and 508. This laser indicator 502 may be used as an indicator of a longitudinal alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).  

Regarding claim 4, Tribble further teaches wherein a lower portion of a polish rod is retained within the wellhead (See Fig 47 and 4.2.26 of LUFTKIN where the polished rod is within the wellhead and an upper portion of polished rod necessarily extends from wellhead) and wherein the emitter assembly is configured to be secured to an upper portion of the polish rod (Fig 14 of Tribble, the assembly shown in the figure is able to be at least indirectly mounted to another structure such as the polish rod via mounting bracket 526 see Column 12, 50-52).  

Regarding claim 6, Tribble further teaches wherein the emitter assembly comprises: 
a base (Fig 14, carriage base 523); and 
(Fig 14, emitter 501 is supported on the base via intermediate structures such as slide 517).  

Regarding claim 7, Tribble further teaches wherein the target assembly comprises: 
a body (Fig 16A, 16B, body 704); 
a pair of opposable and adjustable clamps connected to the body (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48); and 
a target supported by the body (Fig 16A, laser target 702; the examiner notes that this exemplary depiction is not what is relied upon, but rather the target of Fig 18A).  

Regarding claim 8, Tribble further teaches wherein the pump jack includes a horsehead (Fig 45 of LUFTKIN, pump system has a horsehead shown) and the target assembly is configured to be secured to the horsehead (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48. This claim is capable of being attached to the recited structure).  

Regarding claim 9, Tribble further teaches wherein the horsehead includes an arcuate front face (Fig 45 of LUFTKIN, pump system has front curved portion of the horsehead shown) and the target assembly is configured to be secured to the (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48. This claim is capable of being attached to the recited structure).  

Regarding claim 10, Tribble teaches an optical alignment system configured to determine lateral and longitudinal offset between a pump jack and a wellhead (Abstract, the laser alignment system taught by Tribble is capable of being mounted to a pump jack). 
Tribble is silent on the alignment system positioned on a pump jack and wellhead, wherein the pump jack includes a pump jack base. 
LUFTKIN teaches an alignment system (4.2.26 a plumb bob is used to determine alignment) positioned on a pump jack (Front page/cover and Fig 46) and wellhead (Front page/cover and Fig 47), wherein the pump jack includes a pump jack base (“BASE” labelled on front page/cover).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tribble by applying the optical alignment system for the assembly of the pumping system as disclosed by LUFTKIN in lieu of the plumb bob alignment system because the alignment system of LUFTKIN is applying a known technique (the optical alignment system of Tribble) to a known system (the system for installing a pump of LUFTKIN) ready for improvement (the alignment methods of the prior art are “prone to error and inaccuracy” and are difficult to use in windy weather, see Column 2, lines 65-67) to yield predictable 
Tribble as modified teaches the optical alignment system comprising: 
a target assembly (Fig 8, target guide 210 with “target tab 211”; the examiner notes that the embodiment shown in additional detail in Fig 16A-16B are relied upon for the target guide and Figs 18A-18B are relied upon for the particulars of the laser target), wherein the target assembly is configured to be secured to the pump jack (Fig 8, target guide 210 with “target tab 211”; the examiner notes that the embodiment shown in additional detail in Fig 16A-16B are relied upon for the target guide and Figs 18A-18B are relied upon for the particulars of the laser target); and 
an emitter assembly (Fig 8, assembly at reference numeral 202 including laser 30 shown in additional detail in Fig 14), wherein the emitter assembly is configured to be secured directly or indirectly to the wellhead  (Fig 8, assembly at reference numeral 202 including laser 30 shown in additional detail in Fig 14).  

Regarding claim 11, Tribble further teaches wherein the target assembly comprises: 
a body (Fig 16A, 16B, body 704); 
a pair of opposable and adjustable clamps connected to the body (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48); and 
(Fig 16A, laser target 702; the examiner notes that this exemplary depiction is not what is relied upon, but rather the target of Fig 18A).  

Regarding claim 12, Tribble further teaches wherein the emitter assembly comprises: 
a base (Fig 16A, laser target 702; the examiner notes that this exemplary depiction is not what is relied upon, but rather the target of Fig 18A); and 
an emitter supported by the base (Fig 14, emitter 501 is supported on the base via intermediate structures such as slide 517).  

Regarding claim 13, Tribble further teaches wherein the emitter assembly is rotatably mounted to the wellhead (The assembly shown in the figure is able to be at least indirectly rotatably mounted to another structure as discussed below; as modified Tribble’s alignment system is used in the pump system of LUFTKIN which includes a wellhead.) and configured for rotation between a first position used to evaluate a lateral alignment between the pump jack base and the wellhead and a second position used to evaluate a longitudinal alignment between the pump jack base and the wellhead (Fig 14, Column 12, 50-52 “504. Horizontal rotary joint movable half” and “508. Vertical rotary joint movable half”, the laser is rotatably moveable to evaluate any number of axial alignments and p between structural components).  

(Fig 14, laser beam 502 from the emitter assembly 500) on the target assembly when the emitter assembly is secured to the wellhead in the first position, wherein the first line is indicative of the lateral alignment between the pump jack and the wellhead  (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a first position indicative of a lateral alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”), and wherein the emitter assembly is configured to project a second beam of light from the emitter assembly to project a second line on the target assembly when the emitter assembly is rotated about the wellhead to the second position, wherein the second line is indicative of the longitudinal alignment between the pump jack and the wellhead (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a second position resulting from its rotatable mounting joints 504 and 508. This laser indicator 502 may be used as an indicator of a longitudinal alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).  

Regarding claim 15, Tribble further teaches wherein a lower portion of a polish rod is retained within the wellhead ((See Fig 47 and 4.2.26 of LUFTKIN where the polished rod is within the wellhead and an upper portion of polished rod necessarily extends from wellhead) and wherein the emitter assembly is configured to be secured to an upper portion of the polish rod (Fig 14, the assembly shown in the figure is able to be at least indirectly mounted to another structure such as the polish rod via mounting bracket 526 see Column 12, 50-52).  

Regarding claim 17, Tribble teaches an optical alignment system configured to determine lateral and longitudinal offset between a pump jack and a wellhead (Abstract, the laser alignment system taught by Tribble is capable of being mounted to a pump jack).
Tribble is silent on the alignment system positioned on a pump jack and wellhead, wherein the pump jack includes a pump jack base. 
(4.2.26 a plumb bob is used to determine alignment) positioned on a pump jack (Front page/cover and Fig 46) and wellhead (Front page/cover and Fig 47), wherein the pump jack includes a pump jack base (“BASE” labelled on front page/cover).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tribble by applying the optical alignment system for the assembly of the pumping system as disclosed by LUFTKIN in lieu of the plumb bob alignment system because the alignment system of LUFTKIN is applying a known technique (the optical alignment system of Tribble) to a known system (the system for installing a pump of LUFTKIN) ready for improvement (the alignment methods of the prior art are “prone to error and inaccuracy” and are difficult to use in windy weather, see Column 2, lines 65-67) to yield predictable results (LUFTKIN is usable to align the various members of the pump during its on-site construction/assembly).  
Tribble as modified teaches the optical alignment system comprising: 
a target assembly (Fig 8, target guide 210 with “target tab 211”; the examiner notes that the embodiment shown in additional detail in Fig 16A-16B are relied upon for the target guide and Figs 18A-18B are relied upon for the particulars of the laser target), wherein the target assembly is configured to be secured to the pump jack (Fig 8, as best understood in light of the indefinite language, the target guide 210 is capable of being secured to another structure such as a pump jack via U-shaped body 212); and 
 (The claim limitation invokes 112(f), the corresponding structure in the specification is/are an emitter including laser light and non-laser lights; see Para 029 of the specification as filed. Fig 8, assembly at reference numeral 202 including laser 30 shown in additional detail in Fig 14) on the target assembly that are indicative of the lateral and longitudinal offset between the pump jack base and the wellhead  (Fig 14, Column 12, 50-52 “504. Horizontal rotary joint movable half” and “508. Vertical rotary joint movable half”, the laser is rotatably moveable to evaluate any number of axial alignments between structural components).  

Regarding claim 18, Tribble further teaches wherein the means for displaying the visual indicators is configured to emit a first beam of light to project a first line (Fig 14, laser beam 502 from the emitter assembly 500) on the target assembly when secured to the wellhead in the first position, wherein the first line is indicative of the lateral offset between the pump jack and the wellhead (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a first position indicative of a lateral alignment between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”), and wherein the emitter assembly is configured to project a second beam of light from the emitter assembly to project a second line on the target assembly when the emitter assembly is rotated about the wellhead to a second position, wherein the second line is indicative of a longitudinal offset between the pump jack and the wellhead (Fig 14, the emitter assembly 500 is capable of being secured to a wellhead in a second position resulting from its rotatable mounting joints 504 and 508. This laser indicator 502 may be used as an indicator of a longitudinal offset between two structural components when used in combination with the target assembly. The examiner respectfully notes, MPEP 2114(II) states, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).  

Regarding claim 19, Tribble further teaches wherein the target assembly comprises: 
a body (Fig 16A, 16B, body 704); 
a pair of opposable and adjustable clamps connected to the body (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48); and 
a target supported by the body (Fig 16A, laser target 702; the examiner notes that this exemplary depiction is not what is relied upon, but rather the target of Fig 18A).  

Regarding claim 20, Tribble further teaches wherein the pump jack includes a horsehead (As best understood in light of the indefinite language, this is not understood as being a structural requirement of the optical alignment system) and the target assembly is configured to be secured to the horsehead (Fig 16A-16B, first clamp is set screw 705, on the opposing side there is a pinch clamp (not shown) to be engaged with pinch clamp show 714. See Column 13, lines 38-48. This claim is capable of being attached to the recited structure).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tribble (US 8209874 B1), in view of LUFKIN (OPERATOR’S MANUAL CU-93 – provided by applicant on 2/23/21), in view of Davis (US 6052911 A).
	
Regarding claim 5, Tribble is silent on wherein the emitter assembly comprises a chain clamp configured to secure the emitter assembly to the wellhead.  
	Davis teaches wherein the emitter assembly comprises a chain clamp configured to secure the emitter assembly to the wellhead (Fig 1, laser 14 is held onto a structure via chain clamp 20 and 22 is capable of being used to secure the device to a wellhead).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tribble by using the chain clamp as disclosed by Davis because it is a known alternative for securing a laser alignment system onto a structure and would allow for securement to that structure without requiring penetrating mounting screws.

Regarding claim 16, Tribble is silent on wherein the emitter assembly comprises a chain clamp configured to secure the emitter assembly to the wellhead.  
	Davis teaches wherein the emitter assembly comprises a chain clamp configured to secure the emitter assembly to the wellhead (Fig 1, laser 14 is held onto a structure via chain clamp 20 and 22 is capable of being used to secure the device to a wellhead).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Tribble by using the chain clamp as disclosed by Davis because it is a known alternative for securing a laser alignment system onto a structure and would allow for securement to that structure without requiring penetrating mounting screws.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-4, 6-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10590725 and/or the claims of U.S. Patent No. 10590725, in view of Tribble (US 8209874 B1), further in view of LUFKIN (OPERATOR’S MANUAL CU-93 – provided by applicant on 2/23/21). Although the claims at issue are not identical, they are not patentably distinct because subject matter which is not recited by U.S. Patent No. 10590725, are taught by Tribble, in view of LUFTKIN and rendered obvious for the reasons discussed above.
Claims 5 and 16 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10590725 and/or the claims of U.S. Patent No. 10590725, in view of Tribble (US 8209874 B1), in view of LUFKIN (OPERATOR’S MANUAL CU-93 – provided by applicant on 2/23/21), in view of Davis (US 6052911 A). Although the claims at issue are not identical, they are not patentably distinct because subject matter which is not recited by U.S. Patent No. 10590725, are taught by Tribble, in view of LUFTKIN, in view of Davis and rendered obvious for the reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE N YAO/Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676